

CANCELLATION AGREEMENT



     THIS AGREEMENT is made and entered into as of the 31st day of December,
2010 (the “Cancellation Date”) by and between MCINTOSH STATE BANK (the “Bank”);
and JASON PATRICK, a resident of the State of Georgia (the “Executive”).



Recitals:


     The Bank and the Executive are parties to that certain Salary Continuation
Agreement dated December 19, 2002, as amended by the First Amendment thereto
dated January 9, 2007 (the “Deferred Compensation Agreement”).


     The Bank and the Executive desire to cancel the Deferred Compensation
Agreement to improve the capital position of the Bank and to enhance the
prospects of the Bank in the face of its current financial challenges.


     The Bank and the Executive acknowledge that the goal of improving the
Bank’s financial position is in the best interest of both parties.


     For and in consideration of the recitals set forth above and the mutual
agreements set forth below, the parties hereto agree as follows:


Statement of Agreement


1.     Cancellation of Deferred Compensation Agreement.  This Agreement
extinguishes the Deferred Compensation Agreement and all of the Executive’s
rights thereunder effective as of the Cancellation Date.  The cancellation is
made pursuant to Section 7.2 of the Deferred Compensation Agreement; provided
however, the Executive further acknowledges and agrees that Section 7.2 is
hereby amended, effective immediately prior to the Cancellation Date, to
eliminate any obligation of the Bank to distribute to the Executive or any other
party any benefit obligations accrued under the Deferred Compensation Agreement
as of the effective date of termination (or at any time thereafter).



2.      Further Acknowledgements.  The Executive acknowledges that the Bank
shall have obligations to the Executive or any other party under the terms of
the Deferred Compensation Agreement which survive its cancellation.  The
Executive further acknowledges that the Executive has had an opportunity to
review documents, consult with counsel and make inquiries of Bank
representatives prior to entering into this Agreement and is entering into this
Agreement of the Executive’s own free will.

3.     Governing Laws.  This Agreement shall be construed, administered and
enforced according to the laws of the State of Georgia, to the extent not
preempted by federal law.


4.     Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors and permitted assigns of
the parties.


5.     Entire Agreement.  This Agreement expresses the entire understanding and
agreement of the parties with respect to the subject matter.  As of the
Cancellation Date, the Deferred Compensation Agreement shall become null and
void.


6.     Specific Performance.  In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
31st day of January, 2011, effective December 31, 2010.








MCINTOSH STATE BANK




By: /s/ Jesse M. Roberts, Jr.___________________


Title:  Senior Vice President__________________




EXECUTIVE:






/s/ Jason Patrick____________________________
       Jason Patrick
 

